Citation Nr: 0613163	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  99-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the left shoulder.  

2.  Entitlement to service connection for seborrheic 
keratosis and compound nevus of the anterior chest.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).   

Procedural History

The veteran served on active duty from March 1968 to December 
1969.  Service in Vietnam is indicated by the evidence of 
record.

In September 1998, the RO received the veteran's claims of 
entitlement to service connection for malignant melanoma; and 
for seborrheic keratosis and compound nevus of the anterior 
chest.  The April 1999 rating decision denied the veteran's 
claims.  The veteran disagreed with the April 1999 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in October 1999.

This matter was previously before the Board in February 2001.  
At that time it was remanded to the RO for further 
development, to include the provision of notice and 
assistance as required by the then-newly enacted VCAA.  The 
additional development was completed, and in October 2004 the 
RO issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claims.  The matter was 
thereupon returned to the Board.  

In March 2005, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2005).  The opinion has been provided and 
has been associated with the veteran's VA claims folder.  

In November 2005, the veteran submitted a letter and 
additional evidence in response to the VHA opinion.  The 
veteran also submitted a duly executed waiver of RO 
consideration of the additionally submitted argument and 
evidence.  
See 38 C.F.R. § 20.1304 (2005).  

FINDINGS OF FACT

1.  The served in the Republic of Vietnam.  

2.  The competent medical evidence of record demonstrates a 
nexus between the veteran's claimed skin conditions and in-
service sun exposure.  


CONCLUSION OF LAW

Malignant melanoma of the left shoulder, seborrheic keratosis 
and compound nevus of the anterior chest were incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
malignant melanoma of the left shoulder and seborrheic 
keratosis and compound nevus of the anterior chest.  He 
alternatively contends that these conditions were caused by 
radiation exposure from his duties as a veterinary specialist 
in service; exposure to Agent Orange in Vietnam; and/ or sun 
exposure during his service in the Republic of Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), which includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was not provided notice of the VCAA 
prior to the initial adjudication of these claims (by rating 
decision in December 1998).  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a legal impossibility because the initial 
adjudication pre-dated the enactment of the VCAA; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

Thereafter, however, as directed in the February 2001 Board 
remand, letters were sent to the veteran in May 2001 and 
February 2004 which were specifically intended to address the 
requirements of the VCAA.  See the Board's February 2001 
remand, page 4.  In particular, the February 2004 letter from 
the RO explained in detail the evidence needed to 
substantiate a claim for service connection. Specifically, 
the veteran was advised in this letter that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
requests contained within that letter comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Recently, in Dingess v. Nicholson, 19 Vet. App. 473 (2005), 
the United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to entitlement to service connection.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

To the extent that the veteran may not have received notice 
as all five elements of a service connection claim, the Board 
finds that as the benefit sought on appeal, entitlement to 
service connection, has been granted in full, remanding the 
case to the RO to provide additional notice would accomplish 
nothing except to further delay resolution of this case. 

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim and as explained below the evidence of 
record is sufficient to substantiate the claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran has been advised of his 
options for personal hearings.  
In his October 1999 appeal, the veteran indicated that he did 
not want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

Initial matters

The veteran is seeking entitlement to service connection of 
the residuals of malignant melanoma, seborrheic keratosis and 
compound nevus of the anterior chest.  This appeal has been 
developed as encompassing two issues, (1) melanoma and (2) 
seborrheic keratosis and compound nevus.  Since these are all 
skin conditions and since the medical evidence of record 
addresses them equally, for the sake of simplicity and 
economy the Board will dispose of them simultaneously.
   
Essentially, the veteran contends that conditions in service 
(including radiation, herbicide, and or sun exposure) caused 
him to develop these skin conditions.  
The Board acknowledges that the veteran has made only passing 
reference to the sun exposure theory of causation in a 
December 2005 letter; his previous presentations revolved 
around purported exposure to radiation and presumed exposure 
to herbicides in Vietnam.  However, sun exposure as a 
possible source of causation has been raised in the September 
2005 VHA opinion and also in earlier references to sun damage 
in the veteran's 1999 private medical treatment records as 
well as a November 2001 statement of K.W., D.O.  The Board 
finds that entitlement to service connection of the claimed 
conditions on a direct basis due to in-service sun exposure 
is reasonably inferred from the record.  See Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].

The Board further acknowledges that this theory has not been 
previously adjudicated by the AOJ.  In Bernard v. Brown, 4 
Vet. App. 384 (1993), the Court held that before the Board 
may address a matter that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, because the benefits sought on appeal are being 
granted, the Board therefore finds that the veteran is not 
prejudiced by the Board's decision.  In addition, because the 
benefits sought on appeal are being granted based on an 
alternate theory, the veteran's theories of entitlement to 
service connection based on a presumptive basis for radiation 
or herbicide exposure need not be addressed.  

Discussion

In order to establish service connection for malignant 
melanoma and seborrheic keratosis, there must be (1) evidence 
of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  

In regards to current disability, private treatment records 
from K.W., D.O. for the period of February 1997 through 
February 2000 have been obtained.  These records confirm that 
the veteran presented for treatment with a lesion on his left 
shoulder and transition nevus of his chest wall.  Excision 
was scheduled for the shoulder lesion, and the lesion was 
determined to be malignant melanoma.  The veteran continues 
to be monitored for recurrence of melanoma.  The records also 
include diagnosis of seborrheic keratosis.  Accordingly, 
element (1), current disability, has been met.  

Concerning element (2), in-service disease or injury, the 
Board will separately address disease and injury.

With respect to in-service incurrence of disease, the Board 
notes that there is no record of treatment for malignant 
melanoma or seborrheic keratosis during service or during the 
one year presumptive period after service.  The evidence of 
record clearly indicates that the veteran was first diagnosed 
with malignant melanoma in March 1997, and at that time 
seborrheic keratosis was also noted.  The March 1997 records 
are almost thirty years after his separation from service in 
December 1969.  For that reason, there is no evidence of an 
in-service incurrence of disease to satisfy element (2), 
including on a presumptive basis under 38 C.F.R. § 3.309(a).

However, with respect to in-service injury, the veteran's DD 
Form 214 confirms service in the Republic of Vietnam, 
specifically noting a Vietnam Service Medal.  The especially 
damaging nature of the sun in Vietnam was acknowledged by 
both Dr. G.C. in the September 2005 VHA opinion and in the 
November 2001 letter of Dr. W.  Therefore, element (2), in-
service incurrence of injury, sun exposure, is met.    
 
Turning to element (3), medical nexus, there are of record 
two competent medical opinions concerning the relationship 
between the veteran's exposure to the sun in Vietnam and his 
claimed conditions of malignant melanoma, seborrheic 
keratosis and compound nevus of the anterior chest.  

In an November 2001 opinion, Dr. K.W. opined that the 
veteran's malignant melanoma, seborrheic keratosis and 
compound nevus of the anterior chest were  likely due to 
herbicide and "possible radiation/sun damage."  This 
opinion, although referencing sun exposure as a potential 
cause of the veteran's skin conditions, is less than 
specific.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
places little weight of probative value on that statement.  

More significantly, in response to the Board's query 
concerning the etiology of the veteran's skin conditions, the 
September 2005 VHA opinion by G.C., M.D. included a 
definitive statement that it was as least as likely as not 
that the veteran's sun exposure contributed to the 
development of the veteran's conditions.  The Board places 
great weight on this opinion, as it was rendered by a medical 
expert after review of the file.  The medical evidence of 
record does not include a medical opinion discounting the 
role of sun exposure in the development of the veteran's 
conditions.  

The medical evidence of record thus indicates that a 
relationship exists between the in-service sun exposure 
injury and the claimed conditions.  Accordingly, element (3), 
medical nexus, and therefore all elements, is met. 

For the reasons set out above the Board has found that the 
criteria for the establishment of service connection have 
been met.  The benefits sought on appeal are accordingly 
granted.  


ORDER

Entitlement to service connection for malignant melanoma is 
granted.  

Entitlement to service connection for seborrheic keratosis 
and compound nevus of the anterior chest is granted.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


